Citation Nr: 0321060	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
a chest wall deformity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983, from March 1991 to Jul 1991, and for a period in June 
1996.  The veteran began another period of active duty in 
February 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Seattle, 
Washington, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for a chest wall deformity, and 
assigned an initial disability rating of 10 percent.  The 
veteran has since relocated, and his case is now being 
handled through the Roanoke, Virginia RO.



REMAND

The veteran is appealing the 10 percent disability rating 
initially assigned for his service-connected chest wall 
deformity.  The RO has evaluated that disorder under 
38 C.F.R. § 4.73, Diagnostic Code 5319, as a muscle injury.  
In January 2000, the Board noted that the disability could 
also be evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6843, as a traumatic chest wall defect, and that pulmonary 
function testing would be needed to evaluate the disability 
under that diagnostic code.  The Board remanded the chest 
wall deformity rating issue for additional evidentiary 
development, including a VA medical examination with 
pulmonary function testing.

The file has been returned to the Board without the veteran 
having received an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that the Board 
has a duty under law to ensure that the RO complies with 
remand orders of the Board or the Court.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board will remand the 
case again for the veteran to receive the necessary 
examination.

The veteran began a new period of active duty in February 
2002.  He is not eligible to receive VA disability 
compensation while he is on active duty.  He appealed the 
rating for his chest wall deformity that was in effect from 
October 8, 1996, until he reentered active service, however, 
and his appeal regarding the rating during that period is 
still pending.

The claims file does not indicate whether the veteran's 
active duty period that began in February 2002 has been 
completed, or whether he is still on active duty.  The Board 
acknowledges that it may be challenging to arrange an 
examination of the veteran if he is on active duty.  
Nevertheless, it is within VA's duty to assist a claimant for 
veteran's benefits to take steps to arrange an examination.  

In Wood v. Derwinski, 1 Vet. App. 190 (1991), the United 
States Court of Appeals for Veterans Claims (Court) stated, 
"We do, however, caution those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement. Such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  Id. at 193.  In Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995), the Court indicated that 
VA must attempt to arrange a medical examination relevant to 
a benefits claim for a veteran who was incarcerated.  A 
veteran who is on active duty certainly should receive no 
less consideration than one who is incarcerated.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to receive a medical examination, by a 
VA, military, or private physician, to 
assess the current severity of his 
service-connected chest wall deformity.  
It may be necessary to locate the veteran 
through the Department of the Army, or 
his representative.  The veteran's claims 
file should be provided to the examiner 
for review.  

The examination should include pulmonary 
function testing, and the examiner should 
report the veteran's forced expiratory 
volume after one second (FEV-1), the 
ratio of FEV-1 to forced vital capacity 
(FVC), diffusion capacity of the lung for 
carbon monoxide by the single breath 
method (DLCO (SB)), and maximum exercise 
capacity.  The examiner should also 
comment on whether the veteran has cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or the need for 
outpatient oxygen therapy.  The examiner 
should comment on whether any abnormal 
finding is attributable to the service-
connected chest wall defect.

2.  After the development above has been 
completed, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
should be given an opportunity to 
respond.

After the above actions are completed, the case should be 
returned to the Board, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




